Detailed Action 
1. 	This office action is in response to communicated dated 23 February 2022 concerning application number 16/389,386 effectively filed on 19 April 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-8 and 20-31 are pending, of which claims 1, 27, and 30 have been amended; claims 9-19 have been canceled; and claims 1-8 and 20-31 are under consideration for patentability. 

Response to Arguments
4. 	Applicants arguments dated 23 February 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the rejections of claims 1-8 and 20-31. 

Allowable Subject Matter
5. 	Claims 1-8 and 20-31 are allowed.
6. 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest a system comprising an excimer laser, a plurality of fiber probes, a display, a processor, and a user interface similar to those recited in the pending claims. Specifically, the prior art of record does not disclose or suggest a processor configured to receive a first signal and second signal from a user interface that is indicative of a first and second user specified number of maximum shots deliverable by a first and second fiber probe. The following description demonstrates how the prior art of record fails to suggests the limitations above. 
Berlin (US 2018/0360310 A1) teaches a system for treatment of glaucoma (fiber-optic probe 23 [0009, 0063]) comprising an excimer laser ([0056, 0111]), a fiber probe (fiber-optic probe 23 [0065, 0135]), a display (display 407 / 1435 [0015, 0072-0073, 0170]); and a processor (processor 1405 [0156]). 
Berlin does not explicitly teach a plurality of fiber probes. The Examiner respectfully submits, as Berlin teaches the use of a fiber probe ([0065]), configuring the number of fiber probes would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Yessik (US Patent No. 4,862,888) teaches wherein the processor is configured to receive a first signal and a second signal from a user interface (control panel 58 is used to communicate signals with and/or set parameters for the laser [column 8 lines 31-53, 
	Although Yessik teaches the user interface to indicate and monitor the specified number of shots for the laser ([column 8 lines 31-53]), Yessik does not explicitly teach the user interface to indicate and monitor the specified number of shots for the first and second fiber probe. Specifically, Yessik’s laser device does not comprise any fiber probes that can be monitored or controlled by the user interface. Due to this deficiency, a person having ordinary skill in the art would not be motivated to combine Berlin and Yessik to suggest the claimed interface that is configured to indicate and monitor the number of shots for each of the fiber probes. 
	The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest these specific claim limitations. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue feed and, to avoid processing delays, should preferably 

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video 
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792